MAYFIELD, J.
(concurring). — I concur in this decision for the reason that this court and many other courts seem to be too far committed to the erroneous doctrine to change it by judicial decision. To change it uoav would be for the court to make laAV, not to declare it, Avhich, of course, is not a function or office of the courts. The change should be left to the Legislature, which has wrought many along the same lines'.
But for the fact that the rule complained of is a *452snare or pitfall- in which, to cast honest and. innocent grantors and grantees it might be as well to let it remain undisturbed, because of its antiquity. It is a rule, however, so technical that it will never be understood, respected, or obeyed by the American people. It is not in accord, but out of tune, with most all of our other laws as to conveyance and alienation of lands. It is a relic of feudalism, a substitute for, but an imitation of, livery of seisin. The rule is at war with our customs, habits, common understanding and common sense. It has never tended, and will and can never tend, to promote justice; its very object and purpose is to defeat the will and intention of the grantor in the honest and economical disposition of his property. To prevent this result, the courts have had to create a legal fiction which they apply in rescuing the rights and property which would otherwise be lost and destroyed by the erroneous rule. This fiction is that the courts treat a deed which the rule says was never delivered as a will, thus giving effect to the will of the grantor, and preventing the defeat of justice. But, if the deed is not executed with the formalities provided for the execution of wills, the fiction cannot be applied to enforce the will of the grantor or to do- justice to the grantee. The fiction, however, necessitates costs, expenses, and delays, which the grantor intended to avoid in disposing of his property by deed rather than by will.
.No stronger case to prove this result could he found than the one now under consideration. Here the grantor was asked if he desired to make a will; and he replied that it was of no use, that he had disposed of his property by deed, and placed the deeds in the hands of his friend, each in a separate envelope, addressed to the respective grantees, with instructions to deliver them at his death if not called for. They were never *453called for, and the condition and contingency (the death of the grantor) has occurred. Why this should not constitute a good delivery it is difficult to understand. In truth and in fact there is no reason except the rule in question. It says this is no delivery, that the deeds in law have no existence, that the grantor died owning the lands, although he. fully intended to dispose of, and thought he had disposed of, the same by deed drawn in accordance with his wishes. And the rule in question was unknown to the grantor, to the grantees, to the depositary, and to every other person who had not recently looked up the ancient lore as to delivery under such conditions.
The rule here and uoav proves itself to be what it has ever been and always will be — a mere snare or trap in which to catch honest and innocent grantors who desire to dispose of their property honestly and economically. There is not, and probably never Avill be, an instance where, the rule having been invoked, the honest Avill and. intention of the grantor is not defeated, and his property thus given to those whom he did not desire to receive it. Of course, the case of which I am speaking is the one in Avhich- the grantor never calls for the deeds, and dies, believing he has disposed of his property as he wishes.
The rule also opens the door to the grossest of frauds. It alloAVS the will of the grantor, expressed in the most solemn form, and in writing, to be defeated by the slightest parol proof that at the time of the delivery to the depositary he intimated that he might thereafter call for them, and, if he should do so, that the delivery should not be perfected. The slightest parol proof is thus allowed to defeat the most solemn form of written evidence as to title, and to do so years thereafter, even after the deeds have been recorded, and the grantees *454have sold to bona fide purchasers. Under this rule, as is shown in the case of Culver v. Carroll, 175 Ala. 469, 57 South. 767, years after the title of the grantees or of those claiming under them may be wholly destroyed by the slightest parol proof, or by the mere failure of parol proof to show exactly what was said when the grantor left the deed with the depositary. There is no reason or justice in such a rule; and, the only excuse for its existence having ceased, the rule itself ought to cease, as has the rule in Shelly’s Case, together with many others like the one in question.
To illustrate, by applying the rule to the case in hand: It is made certain that the rule may defeat the honest and innocent will of the grantor, and confer title upon those who have no moral or legal right to the property, other than that the erroneous rule confers. Suppose the depositary in this case had delivered the deeds, as was done in the Culver Case, and the grantees had recorded them, and had conveyed the lands to innocent purchasers; and years after, in a suit involving the title to the lands in question, he should come into court and swear that when the grantor left the deeds with him he said he might call for them, and he might not, that, if he did not deliver them to the grantees, and that the deeds never being called for, and the grantor having died, he delivered them as instructed. Under this rule, the titles of these innocent purchasers would be absolutely destroyed, and without fault on their part or on that of any other person. For this reason it is well that this litigation is started early, so that as few people as possible may be deprived of their rights by the operation of this rule. So long as the grantor is living, and there has been no absolute delivery to the grantee, no injustice results from holding that such a deposit of the deeds does not constitute *455a delivery; but after the death of the grantor, without his ever having called for them, Avith the intention and in the belief that they would be delivered, and every condition of the delivery being fulfilled, to say that there was no delivery because the grantor had the right to recall the delivery up to the moment of his death, and that there could be no delivery thereafter, is in my opinion to state a mere technical rule unsupported by any sound reason. So long as the grantor Avas living, he had rights in the premises, and his intention Avas to protect those rights, and the law should aid that intention; but this unmistakable intention and will Avas that, if he did not recall the delivery, it should and would be effective at his death, and the law should aid rather than prevent the fruition of this honest intention to thus dispose of his property at his death. It is one of those instances in Avhich justice cries loudly for legislative relief from the shackles placed upon it by feudalism. Under this rule, as is conclusively shoAvn and decided in the case of Culver v. Carroll, 175 Ala. 57 South. 767, any title that depends exclusively upon deeds may be destroyed at any time by parol proof that any one of the deeds in the chain of title was not actually delivered to the grantee named Avithin the lifetime of the grantor, unless it can be also proved that the grantor parted Avith and surrendered all control of the deed before his death.
Such a prevarious condition of titles should not be allowed to longer remain.